UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

HASSAN CHUNN; NEHEMIAH McBRIDE;
AYMAN RABADI, by his Next Friend
MIGDALIZ QUINONES; and JUSTIN
RODRIGUEZ, by his Next Friend JACKLYN
ROMANOFF,                                                 No. 20 Civ. 1590

individually and on behalf of all others similarly
situated,

                       Petitioners,

               -against-

WARDEN DEREK EDGE,

                       Respondent.

                      [PROPOSED] TEMPORARY RESTRAINING ORDER

       Upon reading the Memorandum of Law in Support of Petitioners’ Motion for a Temporary

Restraining Order, dated March 30, 2020, the Declaration of Katherine Rosenfeld, dated March

30, 2020, with attached exhibits, the Supplemental Declaration of Deirdre von Dornum, dated

March 30, 2020, and all pleadings and proceedings relevant to this action; and

       The Court having ordered that Respondent Warden Derek Edge show cause before this

Court in Room ______ at 225 Cadman Plaza East, Brooklyn, NY 11201, on ____________, 2020

at ______ ___.m., why an order should not be issued:

              (a)     Ordering immediate release of individuals confined at the Metropolitan

                      Detention Center (“MDC”), with appropriate precautionary public health

                      measures, including Petitioner Chunn (scheduled to be released on

                      4/18/2020); Petitioner McBride (scheduled to be released on 4/16/2020);

                      Petitioner Rabadi (scheduled to be released on 7/19/2020); Petitioner


                                                     1
                       Rodriguez (scheduled to be released on 6/9/2020); and all others confined

                       at the MDC who Respondent has identified as medically vulnerable due to

                       underlying health conditions or age (“Vulnerable Persons”)—and therefore

                       at higher risk of developing serious COVID-19 illness;

               (b)     Ordering Respondent to mitigate the serious risk of illness, death, and harm

                       from COVID-19 to those who remain confined at the MDC;

               (c)     Certifying this Petition as a Class Action;

               (d)     Appointing a Special Master on an emergency basis to evaluate Vulnerable

                       Persons for release and make recommendations for ameliorative action for

                       other persons confined at the MDC; and

               (e)     Ordering such other and further relief as this Court deems just, proper, and

                       equitable;

       it is hereby:

       ORDERED that, pending the hearing and determination of Petitioners’ Class Action

Petition Seeking Writ of Habeas Corpus Under 28 U.S.C. § 2241:

               (a)     Respondent shall immediately release Petitioner Chunn (scheduled to be

                       released on 4/18/2020); Petitioner McBride (scheduled to be released on

                       4/16/2020); Petitioner Rabadi (scheduled to be released on 7/19/2020); and

                       Petitioner Rodriguez (scheduled to be released on 6/9/2020); and

               (b)     _______________________is appointed as a Special Master on an

                       emergency basis to chair a Coronavirus Release and Mitigation Committee,

                       which shall include a correctional health expert, in order to

                       (i) evaluate all Vulnerable Persons currently incarcerated at the MDC for



                                                     2
                       release, and (ii) make recommendations for ameliorative action for other

                       persons held at the MDC; and it is

        FURTHER ORDERED that no bond is required under Federal Rule of Civil Procedure

65(c); and it is

        FURTHER ORDERED that, in light of the COVID-19 pandemic and Respondent’s

counsel having consented to electronic service, service of this Order and the papers upon which it

is based be made on Respondent on or before the ______th day of _______ 2020 (a) to Richard P.

Donoghue, United States Attorney for the Eastern District of New York, 271 Cadman Plaza East,

Brooklyn NY 11201, by electronic mail to Richard.Donoghue@usdoj.gov; and (b) to the Deputy

Chief of the Civil Division of the United States Attorney’s Office for the Eastern District of New

York, Seth D. Eichenholtz, by electronic mail to Seth.Eichenholtz@usdoj.gov (Counsel of Record

for the Federal Bureau of Prisons in the currently pending Federal Defenders of New York, Inc. v.

Federal Bureau of Prisons et al., 1:19-cv-00660-MKB-SMG (E.D.N.Y.)); and that said service be

deemed sufficient; and it is

                                                            SO ORDERED:



                                                            ____________________
                                                            U.S.D.J.




                                                    3
